                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



NORTHERN NATURAL GAS COMPANY,
          Plaintiff,

       vs.                                              No. 08-1405-JTM

L.D. DRILLING, INC., et al.,
             Defendants.




                               MEMORANDUM AND ORDER


       The matter is before the court on the Parties’ Joint Motion for Extension of Time

(Dkt. 875). For good cause shown, the Parties’ motion is granted, and it is hereby

ordered that the respective deadlines of each of the Parties to respond to the pending

Bills of Costs are hereby extended to March 20, 2020.

       IT IS SO ORDERED, this day of February, 2020.




                                         J. Thomas Marten
                                         J. Thomas Marten, Judge
